Exhibit 10.1
 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT OF STEPHEN FERRONE
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), effective as of
November 15, 2007, is made by and between IMMUNOSYN CORPORATION, a Delaware
corporation (the “Company”), and STEPHEN FERRONE (the “Executive”).
 
WHEREAS, the parties hereto entered into an Employment Agreement, dated as of
October 15, 2007 (the “Agreement”);
 
WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement;
 
WHEREAS, the parties desire to amend the Agreement as provided herein; and
 
WHEREAS, the parties desire the terms of this Amendment to be retroactive to the
date of the Agreement.
 
NOW, THEREFORE, the parties, intending to be legally bound, agree as follows.
 
1.           Section 3(a) of the Agreement is hereby deleted and restated in its
entirety, as follows:
 
“3.    (a)   Base Salary.  During the Term, the Company shall pay the Executive
a base salary (“Base Salary”).  The Base Salary shall be Three Thousand Dollars
($3,000 USD) per month (or pro rata portion thereof) payable semi-monthly (less
applicable taxes and withholdings) (if calculated on an annualized basis, such
Base Salary would result in an annual salary of Thirty Six Thousand Dollars
($36,000.00 USD)).  The Base Salary shall be subject to annual review by the
Board or the Compensation Committee thereof for discretionary periodic increases
but not decreases.”
 
2.           Except as amended hereby, all of the terms and provisions of the
Agreement shall remain in full force and effect.
 
3.           This Amendment may be executed in one or more counterparts and via
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
day and year first above written.
 

 
IMMUNOSYN CORPORATION
 
    By:    /s/ Douglas McClain, Jr.        Name:  Douglas McClain, Jr.
Title:    Chairman of the Board    
 
/s/ Stephen Ferrone
    STEPHEN FERRONE